[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 08-13821                   MARCH 16, 2009
                            Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                          ________________________

                       D. C. Docket No. 07-00336-CR-CG

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

SHAWN D. WASHINGTON,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (March 16, 2009)

Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Shawn Washington appeals his conviction for possession with intent to

distribute cocaine, in violation of 21 U.S.C. § 841(a). On appeal, Washington
argues that the district court erred in denying his motion to suppress because it

incorrectly found that he consented to a search of his car. After review, we affirm.

      Officers arrested Washington after they saw him smoking a hand-rolled

marijuana cigar. When Washington admitted owning a nearby Dodge Magnum,

Agent Kevin Wright asked Washington if he could search the car. Washington

responded, “That’d be fine if you have a key.” Wright asked Washington where

the key was, and Washington explained that his girlfriend had left with the keys

and he did not know when she would return. Wright understood Washington’s

statement to give him permission to search the car if he could locate the key.

      A minute later, Wright found a key to a Dodge vehicle on the ground nearby

and used it to unlock Washington’s car. In the center console, Wright found

plastic bags of cocaine. Washington did not object to the search of his car until

Wright told another agent to bring a camera because he had found some drugs.

When Wright held up the bags, Washington said, “Hey, get out of my vehicle.”

      Washington moved to suppress the evidence found in the vehicle, arguing

that the government had not shown he gave unequivocal consent to the search.

After an evidentiary hearing, the district court denied Washington’s motion to

suppress. The district court credited Wright’s testimony and found that it was

reasonable for Wright to understand that Washington gave consent to search his



                                           2
car upon condition that the officers found the key.1 Thus, the district court found

that Washington consented to the search of his car.

       A search pursuant to voluntary consent does not violate the Fourth

Amendment’s prohibition on warrantless searches. Schneckloth v. Bustamonte,

412 U.S. 218, 219, 93 S. Ct. 2041, 2043-44 (1973); United States v. Garcia, 890

F.2d 355, 360 (11th Cir. 1989). Whether the defendant gave voluntary consent is a

factual issue that turns on the totality of the circumstances. Schneckloth, 412 U.S.

at 248-49, 93 S. Ct. at 2059. The government bears the burden of showing that

consent was freely and voluntarily given. Id. at 222, 93 S. Ct. at 2045.

       Washington does not argue that his consent was involuntary or that the

vehicle search exceeded the scope of the consent. Rather, Washington argues that

his statement to Wright – “That’d be fine if you have a key” – was equivocal and

therefore did not constitute consent at all.

       Under the facts established by the district court, which Washington does not

challenge, Washington’s consent was not equivocal, i.e., ambiguous or uncertain.

The district court credited Agent Wright’s testimony that he understood



       1
        The district court discredited the testimony of Maurice Knight, who was present when
Washington was arrested, that the officers asked Washington for the key, Washington told them
he did not have it, the officers then found the key on the ground and, even though Washington
objected, used it to unlock the car and conducted the search. On appeal, Washington does not
challenge the district court’s credibility findings.

                                               3
Washington’s statement to mean that, if Wright could obtain the key, he could

search the vehicle. Given the considerable deference afforded district court

credibility findings, we have no cause to question this finding. See United States

v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (explaining that we “must

accept the evidence unless it is contrary to the laws of nature, or is so inconsistent

or improbable on its face that no reasonable factfinder could accept it” (quotation

marks omitted)). Washington’s consent was conditional, not equivocal. The

condition – obtaining a key to the car – was met when Wright found the key on the

ground nearby. This interpretation of the circumstances surrounding the consent is

reasonable. Further, the district court credited witnesses’ testimony that

Washington did not object until after the car had been searched and the drugs

found. Under the totality of the circumstances, we conclude the district court did

not err in finding that Washington consented to the search.2

       AFFIRMED.




       2
         United States v. Patacchia, 602 F.2d 218, 219 (9th Cir. 1979), relied upon by
Washington, is factually distinguishable in that officers pried open the trunk after Patacchia
stated that he did not have a key. Here, Washington expressly consented to a search if the
officers could locate a key, which the officers then did. As the court in Patacchia noted, “The
response, ‘I would but I can’t’ is not the equivalent of ‘Yes, you may open it if you can.’” Id.
Patacchia represents the former situation, this case the latter.

                                                 4